Title: The Comte de Vergennes to the Commissioners, 18 December 1778
From: Vergennes, Charles Gravier, Comte de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       A Versailles 18 Xbre 1778
      
      L’on vient enfin de decouvrir, Messieurs, Les Effets du Dr. James Smith de New York. Ils sont a la Douane de Calais, et consistent en un Paquet contenant 12 Napes, 12 Couteaux et 12 fouchettes de fer, a Viroles d’Argent. Si M. Smith pretend introduire ces effets dans le Royaume, il ne Sauroit se dispenser d’en acquitter les Droits ordinaires, Mais Si Son Intention est de les renvoier en Amerique il Sera libre de le faire et n’aura aucune Droits a Payer, pourvû qu’il ait l’Attention de se pourvoir d’un Acquit a Caution.
      J’ai l’honneur d’etre tres parfaitement, Messieurs, votre tres humble et tres obeissant serviteur
      
       De Vergennes
      
     